73 F.3d 377NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Jeffrey B. MALTZMAN, Plaintiff,v.Larry FRIEDMAN, Defendant/Cross-Defendant/Appellant,v.GRIFFIN PRINTING & LITHOGRAPH COMPANY, INC.,Defendant/Cross-Claimant/Appellee.andDoes, 1 through 100, inclusive of defendants.  Defendants.
No. 95-1385.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1995.

Before PLAGER, Circuit Judge.
ON MOTION
ORDER
PLAGER, Circuit Judge.


1
Larry Friedman submits a letter requesting that the court reinstate his appeal.  We treat the letter as a motion for reconsideration of this court's August 31, 1995 order dismissing the appeal.


2
Briefly, Jeffrey B. Maltzman brought an action against Friedman et al. in the Southern District of California.  Griffin Printing & Lithograph Company, Inc. sought indemnity from Friedman.  The district court entered summary judgment in favor of Griffin, and Friedman appealed to the United States Court of Appeals for the Ninth Circuit.  It appears from the certified list, the district court's order, and Friedman's letter to this court that Maltzman's action was one for copyright infringement.  According to Friedman's letter, a district court clerk, on her own, directed the appeal to this court rather than to the Ninth Circuit.


3
This court's jurisdiction is prescribed by 28 U.S.C. Sec. 1295.  Section 1295(a)(1) provides that this court has jurisdiction:


4
of an appeal from a final decision of a district court of the United States ... if the jurisdiction of that court was based, in whole or in part, on section 1338 of this title, except that a case involving a claim arising under any Act of Congress relating to copyrights, exclusive rights in mask works, or trademarks and no other claims under section 1338(a) shall be governed by sections 1291, 1292, and 1294 of this title.


5
28 U.S.C. Sec. 1295(a)(1).  In other words, this court does not have jurisdiction over copyright infringement cases.


6
Accordingly,

IT IS ORDERED THAT:

7
(1) Friedman's motion for reconsideration of the court's August 31, 1995 dismissal order is granted.  The dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.


8
(2) Absent objection by Friedman or any other party within 14 days, the case will be transferred to the Ninth Circuit.